


Exhibit 10.24


ENGAGEMENT AGREEMENT


This AGREEMENT (“Agreement”) is made and entered into this 10th day of July,
2010, but effective as of June 17, 2010, by and among Beard Oil Company (“BOC”),
a Delaware corporation whose principal place of business is 301 N.W. 63rd
Street, Suite 400, Oklahoma City, OK 73116, Subsurface Minerals Group, LLC
(“SMG”), an Oklahoma limited liability company, the additional working interest
owners listed on Exhibit A that execute this Agreement, and GT FINANCIAL, INC.,
a Florida corporation (referred to as “GTF”), whose principal place of business
is 999 Brickell Avenue, Suite 401, Miami, FL 33131.


WHEREAS, SMG has invested substantial time and considerable resources in
developing a concept and feasibility study of a mechanical/chemical system for
production of bromine, as well as other metal compounds and elements from
groundwater formation; and


WHEREAS, SMG through BOC will divulge certain aspects to GTF regarding the
mechanical system and/or chemical process, location, concept process and/or
scale model of the mechanical/chemical process/system specific to production of
elemental bromine and bromine compounds and metal using unique feedstock
materials located in subterranean water-bearing formations and subterranean
brine geochemistry as identified and located in the United States of America;
and


WHEREAS, BOC and SMG desire to pursue the development and construction of
facilities in order to produce elemental bromine and estimate, based upon third
party estimates, that the total funding requirement for the bromine plant
(“Plant B”), including a co-generation plant of adequate size to provide power
for both the high velocity extraction (“HVE”) project currently underway in the
Dilworth Field, a JT plant, and other associated hard costs (see paragraph 6
below) will be approximately eighteen million five hundred thousand dollars and
NO/100ths ($18,500,000).


WHEREAS, GTF is an independent contractor with expertise in the capitalization
of newly formed businesses, construction, real estate ventures, refinancing of
existing businesses and real estate ventures; and


WHEREAS, GTF also has relationships and access to networks of international
agents and sophisticated investors who actively participate in the
capitalization of newly formed businesses and real estate projects; and


WHEREAS, GTF proposes to provide underwriting, financing and capitalization
consulting services to BOC by evaluating the SMG project, preparing a complete
development and operational proforma, draft private placement memorandum, which
will need to be reviewed and finalized by SMG and by BOC’s counsel, and attract
debt/equity participants both from a private and institutional nature; and


WHEREAS, BOC desires to engage the services of GTF for the compensation set
forth herein.

 
1

--------------------------------------------------------------------------------

 

Now therefore, in consideration of the mutual promises contained herein, the
parties hereby agree to the following terms:


1.  
The above recitals are adopted as true and correct.



2.  
GTF shall be entitled to compensation for providing capitalization services,
consulting, and other services described previously.



3.  
All potential capitalization structures recommended by GTF shall be in writing,
shall meet both SMG and BOC’s reasonable initial criteria test and shall be
otherwise reasonably acceptable to both SMG and BOC.  All relationships
initiated by GTF to BOC and SMG shall remain the property of GTF, and therefore
GTF shall be compensated separately for any separate transaction executed
between the GTF contact and BOC or SMG.



4.  
This Agreement represents an exclusive agreement by and between SMG, BOC and GTF
as it relates to the construction/development of Plant B.  This means that GTF
will act as the sole or exclusive agent that will interface with SMG and BOC for
the development of Plant B’s construction/development.  This exclusive Agreement
will be in place for a period of 12 months from the date of this signed
Agreement.  GTF shall have proprietary protection on all relationships initiated
with both SMG and BOC.  Following the exclusive period, GTF shall be entitled to
compensation for each and all equity investments made to or through BOC and/or
SMG, which are as a result of GTF introductions, for a period of five (5) years
from the date hereof; and, GTF shall be entitled to compensation for each and
all loans/debt made in association with Plant B, which are as a result of GTF
introductions, for a period of three (3) years from the date hereof.  GTF will
register all applicable relationships in writing with BOC.



5.  
In the event that GTF makes an introduction to another party who has control or
ownership of the relationship with a party that makes a capital contribution, it
is the expectation of the parties hereto that such party is a representative of
the investor and shall be instructed by the parties hereto to seek and expect
his or her compensation from the investor.  In the event that GTF employs the
services of other agents in its performance hereunder, and in the absence of any
alternative arrangement agreed by all parties, GTF shall be solely responsible
for any and all compensation to such other agents.  It is reasonable to expect
that GTF will use an established network of qualified sub-agents.


 
2

--------------------------------------------------------------------------------

 



6.  
The compensation described herein applies to SMG and BOC’s bromine production
project located near Blackwell, Oklahoma and identified as the “Dilworth Field”
(the “Project”). For underwriting the Project, providing financing and
capitalization consulting services to BOC regarding the Project, preparing a
complete development and operational proforma for the Project, and drafting the
initial private placement memorandum for the Project, which will need to be
reviewed and finalized by SMG, and by  BOC’s counsel, GTF shall be compensated
fifty-thousand dollars and NO/100s ($50,000)A. Additionally, compensation shall
be one hundred dollars and NO/100s ($100.00) plus a fee (as set forth in the fee
schedule below) equal to a percentage of the value of the economic contribution
by either a lender or investor to the capital structure of the Project. The
compensation is paid on the same schedule as the capital is contributed and
shall be payable via cashier’s check or federal wire transfer, within 24 hours
of BOC’s receipt of clear and unrestricted capital from the relationship
initiated by GTF, proportionate to the capital received.  The fee scheduleB is
as follows:



a.  For equity, including mezzanine loans, bridge loans, and grants, the fee is
two-percentage point (2.00%) of capital received.
 
b.  For debt, the fee is one-percentage point (1.00%) of capital received.


AGTF agrees to delay $25,000 (the portion due from SMG) of the $50,000
engagement fee until Plant B is funded.  It is understood between the parties
that in addition to identifying and funding the total costs of  Plant B, GTF
will also be responsible for arranging $500,000 of working capital needed for
other engineering costs needed for the total project.  The $500,000 of working
capital will be included within the total budget of Plant B and will be funded
as part of the Plant B total costs.


BIt is agreed between the Parties that the above fee schedule will not apply to
any cash contributions made by the Dilworth Field working interest holders
toward the Project.


7.  
As GTF pursues and moves toward completing the underwriting of the Project and
creating the described documents as well as identifying both debt and equity
participants, BOC agrees to reimburse GTF for expenses associated with the
Project (“Expenses”) following the execution of this Agreement.  Expenses shall
include but not be limited to travel, applicable industry association dues,
printing, packaging, and report fees associated with the Project.  All expenses
shall be submitted by GTF in writing and approved by BOC in advance; and,
expense reimbursement shall not exceed ten-thousand dollars and NO/100s
($10,000) throughout the life of the exclusive period described above.



8.  
General Provisions.

 
a.  Assignability. Except as provided in the following sentence or elsewhere in
this Agreement, neither this Agreement nor the rights and obligations of either
party pursuant to this Agreement shall be assignable by any party without the
prior written consent of the other party.

 
3

--------------------------------------------------------------------------------

 

 
b.  Integration and Modification. This Agreement contains the entire agreement
between the parties and supersedes all prior agreements, undertakings,
commitments and practices, whether oral or written. This Agreement cannot be
modified or terminated, nor may any of its provisions be waived, except by a
written instrument signed by the party (ies) hereto against which enforcement is
sought.
 
c.  Waiver. The waiver by either party of a breach of any provision of this
Agreement by the other shall not operate or be construed as a waiver of any
subsequent breach of the same provision or of any other provision of this
Agreement.
 
d.  Notices. Any notice to either party required or permitted pursuant to this
Agreement shall be given in writing either by courier or by registered or
certified mail, return receipt requested, duly addressed to the party at its
address in the signature block at the bottom of this Agreement.  All such
notices shall be preceded by a facsimile advance notice to the fax number
listed.
 
e.  Severability. If for any reason whatsoever, any one or more of the
provisions of this Agreement shall be held or deemed to be inoperative,
unenforceable or invalid by a court or tribunal of competent jurisdiction such
nullification shall not have the effect of rendering any of the other provisions
of this Agreement inoperative, unenforceable or invalid.
 
f.  Applicable Law/Venue. This Agreement shall, in all respects, be construed,
interpreted and enforced in accordance with and governed by the internal
substantive laws of the State of Oklahoma, without regard to choice of law rules
thereof. Proper venue for any litigation or arbitration concerning this
Agreement shall be in the County of Oklahoma, State of Oklahoma.
 
g.  Counterparts. This Agreement may be executed in multiple original
counterparts, each of which shall be deemed an original and any assembly of
copies that are separately signed by all parties hereto together shall
constitute one and the same instrument complete.
 
h.  Successors; Binding Effect. This Agreement shall be binding upon and inure
to the benefit of the respective parties, their successors, permitted assigns,
heirs, legatees, executors, administrators and legal representatives
("Successors").
 
i.  Captions. Headings contained in this Agreement have been inserted for
reference purposes only and shall not be considered part of this Agreement in
construing this Agreement.
 

 
4

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.


Beard Oil Company,
a Delaware corporation
 
 
/s/  Herb Mee, Jr.
 
Notice Info:
301 N.W. 63rd Street, Suite 400
Oklahoma City, OK 73116
Fax:  405-842-9901
email:  hmee@beardco.com
Herb Mee, Jr.
Title:  President
         
GT Financial, Inc.,
a Florida corporation
 
 
/s/  Greg Conner
 
Notice Info:
999 Brickell Avenue, Suite 401
Miami, FL  33131
Fax:  305-374-6895
email:  greg@gtfloans.com
Greg Conner
Title:  President
         
Subsurface Minerals Group, LLC,
an Oklahoma limited liability company
 
/s/  Scott Small
 
Notice Info:
PO Box 30622
Edmond, OK  73003
email:  ssmallcmc@aol.com
Scott Small
Title:  Manager
   




 
5

--------------------------------------------------------------------------------

 

Exhibit A


IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.  IT IS UNDERSTOOD THAT ANY WORKING INTEREST  OWNER
THAT DOES NOT EXECUTE THIS AGREEMENT WILL HAVE NO INTEREST IN THE PROJECT.


RSE Energy, LLC,
an Oklahoma limited liability company
 
Notice Info:
210 North Broadway
Ada, Oklahoma  74820
Attention:  David Taylor
Fax:  (580) 559-0809
email:  david.taylor@chickasaw.net
David Taylor
Title:  Manager
         
True Energy Exploration, LLC,
an Oklahoma limited liability company
 
Notice Info:
P,O. Box 2643
Ada, Oklahoma  74821
Attention:  Robert R. Cantrell
email: bob@bobcantrell.com
Robert R. Cantrell
Title:  Manager
         
The Beard Company,
an Oklahoma corporation
 
 
/s/  Herb Mee, Jr.
 
Notice Info:
301 NW 63rd Street, Suite 400
Oklahoma City, OK 73116
Fax:  405-842-9901
email:  hmee@beardco.com
Herb Mee, Jr.
Title:  President
         
Anderson Oil, Ltd.,
a Texas limited liability company
 
Notice Info:
5005 Woodway, Suite 300
Houston, TX 77056
Fax: (713) 652-9002
email: andersonoil@andersonoilltd.com
Neal Anderson
Title:  Vice President
         


 
1

--------------------------------------------------------------------------------

 



JRC Revocable Trust
 
Notice Info:
Jackie R. Cooper, Trustee
6703 N.W. Grand Blvd.
Oklahoma City, OK 73116
Fax:  (405) 753-7001
Email:  jcooper@cooperbmw.com
Jackie R. Cooper,
Title:  Trustee
         
Beard 1988 CRUT. LLC,
an Oklahoma limited liability company
 
 
 
/s/  W.M. Beard
 
Notice Info:
301 NW 63rd Street, Suite 400
Oklahoma City, OK 73116
Attention:  William M. Beard
Fax:  405-842-9901
email:  bbeard@beardco.com
W.M. Beard
Title:  Manager
         
Salbertson, LLC,
a Texas limited liability company
 
Notice Info:
7423 Azalea Lane
Dallas, TX 75230
Fax:  (214) 361-6513
email:  rebel@rebelcpa.com
Rebel L. Robertson
Title:  Manager
         
Hue Green, LLC,
an Oklahoma limited liability company
 
 
 
/s/  Hue Green
 
Notice Info:
301 NW 63rd Street, Suite 400
Oklahoma City, OK 73116
Attention:  Hue Green
Fax:  405-842-9901
email:  hgreen@beardco.com
Hue Green
Title:  Manager
         




 
2

--------------------------------------------------------------------------------

 
